Title: To Alexander Hamilton from Jean Xavier Bureaux de Pusy, 16 May 1800
From: Bureaux de Pusy, Jean Xavier
To: Hamilton, Alexander


New York Ce 16 may 1800
Monsieur,
J’ai eu l’honneur de voir à Philadelphie, d’ou j’arrive, Monsieur McHenry. Dans une conversation relative aux objets de mon ancienne profession, il a daigné me témoigner qu’il pensait que, peut-être, je pourrais vous être bon à quelque chose dans les projets existans ou a faire pour la défense du port de New York: je Serais bien flatté de mériter en partie Les choses obligeantes qu’il m’a dites à ce Sujet. il est au moins un point du quel vous ne deves pas douter, c’est de mon empressement à m’occuper de tout ce qui peut vous être agréable, et établir des relations entre vous et moi. j’étais venu exprès pour vous remettre moi-même la lettre dont Mr. McHenry m’avait chargé; n’ayant pas été asses heureux pour vous rencontrer, et forcé par des affaires pressantes de retourner tout de Suite à la campagne, Je Joins, la lettre de Mr. McHenry à la mienne. J’attendrai à Bergen-point vos ordres, que je vous prie de Transmettre par la voie de Mr. Victor Dupont, (Liberty St. 91.) quels qu’ils soient ils seront ponctuellement éxécutés.
Permettes-moi de consigner ici l’hommage que j’étais chargé de vous offrir dela part de Mr Et de Me Dupont. J’y joins celui du respectueux devouement avec lequel,
J’ai l’honneur d’être, Monsieur Votre très humble et très obéissant serviteur
J X. Bureaux-Pusy
